         Case 7:18-cv-10319-CS-AEK Document 30 Filed 02/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
Joseph Pleasant,

                                   Petitioner,                   ORDER

                 -against-                                       18 Civ. 10319 (CS)(AEK)

Superintendent Thomas Griffin,

                                    Respondent.
-------------------------------------------------------------X

THE HONORABLE ANDREW E. KRAUSE, U.S.M.J.
        The Court is in receipt of a letter from Petitioner dated January 26, 2021, ECF No. 29,

informing the Court that Petitioner was moved from Green Haven Correctional Facility to

Clinton Correctional Facility on June 10, 2020. Petitioner states that although he has just been

informed of the Court’s orders setting deadlines for him to submit reply papers (see ECF Nos.

27-28), he does not wish to file a reply and “do[es] not know what I am refusing to reply to”

because he has not received any papers from the Court since his arrival at Clinton Correctional

Facility. The Court notes that Petitioner has not received any papers filed in this matter since his

move to Clinton Correctional Facility because Petitioner did not fulfill his obligation to inform

the Court of his new address at the time that he was relocated.

        Accordingly, because Petitioner has not received Respondent’s opposition papers filed on

June 22, 2020, ECF No. 26, 1 the Court hereby orders Respondent to serve those papers on




        1
         Respondent’s June 22, 2020 affidavit of service, see ECF No. 26 at 4, indicates that the
Supplemental Affidavit In Opposition To Petition For Writ of Habeas Corpus was served upon
Petitioner at Green Haven Correctional Facility. It is not clear whether Respondent also served
the supplemental memorandum of law and associated exhibits at that time. Nevertheless, given
Petitioner’s representation that he was moved to Clinton Correctional Facility on June 10, 2020,
Petitioner would not have received any of these materials at Green Haven.
       Case 7:18-cv-10319-CS-AEK Document 30 Filed 02/09/21 Page 2 of 2




Petitioner at Clinton Correctional Facility on or before February 16, 2021 and to file proof of

service on the docket. Petitioner must serve and file his reply, or inform the Court that he does

not wish to file a reply, on or before March 23, 2021.

       Petitioner is reminded that it is his responsibility to provide the Court with an updated

address should he be moved again.

       The Clerk of the Court is directed to mail a copy of this order to Pro Se Petitioner.

Dated: February 9, 2021
       White Plains, New York

                                                     SO ORDERED.


                                                     ___________________________________
                                                     ANDREW E. KRAUSE
                                                     United States Magistrate Judge
